DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 06/15/2022. Claims 1, 4-6, 9-10, 15-16 and 20 are amended. Claims 2-3 are canceled. Claim 21 is new. Claims 1 and 4-21 remain pending in the application.

Response to Arguments
The Applicant argues (see page 12), with respect to the objection to the drawings, that Applicant submits herewith replacement drawings to darken and enlarge the figures, as requested by the Examiner (6 sheets; FIGS. 9, 10, 38, 41, 44, and 47).
In response to the Applicant’s argument, the objection to the drawings has been withdrawn in view of the newly submitted replacement sheets.

The Applicant argues (see page 12), with respect to the rejection of claims 1-19 under 35 U.S.C. 101, that Applicant has amended claims 1 and 20 such that claims 1-19 each more clearly recites statutory subject matter.
In response to the Applicant’s argument, the amendments made to claim 1 fail to overcome the rejection under 35 U.S.C. 101. This is because amended claim 1 still recites an apparatus that comprises of only a single communication module. Although claim 1 recites that the communication module is implemented via at least a processor, claim 1 does not recite that the information processing apparatus comprises the at least one processor. Therefore, the apparatus in claim 1 comprises of only the communication module, which under the broadest reasonable interpretation, is software. Hence, the rejection under 35 U.S.C. 101 is maintained. 

In response to the Applicant’s argument (see page 12) with respect to the rejection of claims 9-13 and 15-19 under 35 U.S.C. 112(b), the rejection of claims 9-13 and 15-19 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to the claims.

In response to the Applicant’s argument (see pages 13-14) with respect to the rejection of claim 1 under 35 U.S.C. 103, the Applicant’s argument is persuasive. Therefore, the rejection of the independent claims under 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter
Claims 20-21 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per independent claim 1, “An information processing apparatus comprising: a communication module…” is recited. However, it appears that one of ordinary skill in the art could interpret the apparatus as software per se. According to the instant specification, "the series of pieces of processing (information processing method) described above can be performed by hardware or software” (see paragraph 0222 the specification as filed). A person of ordinary skill in the art would interpret the claimed apparatus to be comprised of only a software module (communication module), rendering the claimed apparatus comprising merely executable functions, which is non-statutory. Although, the specification discloses that the software is installed in a general-purpose computer or the like, such a hardware or computer/processor is not claimed. Dependent claims 4-19 fail to remedy the deficiencies of claim 1 and are likewise rejected.
This rejection may be overcome by amending claim 1 to recite that the information processing apparatus comprises at least one processor (e.g. “An information processing apparatus comprising: at least one processor and a communication module configured to…wherein the communication module is implemented via the at least one processor.”)
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443